Case 19-45884      Doc 46     Filed 02/12/20 Entered 02/12/20 14:09:07            Main Document
                                           Pg 1 of 1

                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                           ) Case No: 19-45884-659 Chapter 13
                                 )
CANDICE L SHELTON                )
                                 )
                                 )
               Debtor            )
                                 )

                TRUSTEE'S WITHDRAWAL OF OBJECTION TO CLAIM

   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
Objection To Claim dated January 06, 2020, to claim 3 filed on behalf of KOHNER
PROPERTIES.
Dated: February 12, 2020                             /s/ Diana S. Daugherty, Chapter 13 Trustee
WDOCLM--JS
                                                     Diana S. Daugherty, Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
February 12, 2020, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on February 12, 2020.

    CANDICE L SHELTON                                KOHNER PROPERTIES
    10626 ALLIANCE DRIVE                             3309 OLIVE ST
    SAINT LOUIS, MO 63136                            ST LOUIS, MO 63103-1114



                                                     /s/ Diana S. Daugherty, Chapter 13 Trustee
                                                     Diana S. Daugherty, Chapter 13 Trustee
